DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on September 16, 2021 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–3 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on May 26, 2022, April 15, 2022 and September 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Kumar et al. (11,087,700) is a general background reference covering a system for image enhancement on a digital OLED display device. The system generates the target digital image representative of the printed image quality using sample data collected statistically in real time, and adjusts screen brightness such as lower brightness in the room enables lower screen brightness automatically to adjust the look of the image on the screen.
Grodsky et al. (2012/0140251) is a general background reference covering a method for managing ripped image. The user can be allowed to decode information from the bitmap of the page that defining about to be printed and to alter the page content according to the extracted information.
Azechi et al. (2022/0009241) is a general background reference covering an image recording apparatus e.g. printer connected to information processing apparatus such as personal computer, tablet, portable terminal, server, etc. The content displayed on the display panel of an image recording apparatus is changed, according to the aspect of use of an image recording apparatus. The information regarding service provider is prevented from being accidentally displayed on the display panel or the model number of cartridge is no longer accidentally displayed on the display panel. The user is enabled to recognize suitable information according to the usage condition. The labor of user for confirming the service provider's point of contact and connecting a circuit is reduced.
Smith et al. (2016/0105644) is a general background reference covering a networked security system for detecting and monitoring event in e.g. user's home or office, and reporting event to client device. Uses include but are not limited to cell phone, personal digital assistant (PDA), smartphone, tablet computer, smart television, laptop computer, and desktop computer.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a customizing section” in claim(s) 2 and 3.
“a processing executing section that executes” in claim(s) 2 and 3.
“a display section that displays” in claim(s) 2 and 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 2 and 3: ‘a customizing section’ corresponds to Fig. 1 – element 51. The processor 10 functions as a customizing section 11, a processing executing section 12, a display section 13, and a management section 14. The customizing section 11 is a function for receiving a customization instruction of an administrator and customizing an executing screen of processing, Application Pub ¶ [0032 and 0033].
(b)	Claim(s) 2 and 3: ‘a processing executing section that executes’ corresponds to Fig. 1 – element 12, implemented by processor 10, implemented by processer 10. The processing executing section 12 is a function of executing processing in response to reception of an execution instruction, and in the present embodiment, is a function of performing printing in response to reception of a printing start instruction., Application Pub ¶ [0032 and 0034].
(c)	Claim(s) 2 and 3: ‘a display section that displays’ corresponds to Fig. 1 – element 13, implemented by processor 10. The processor 10 functions as a customizing section 11, a processing executing section 12, a display section 13, and a management section 14. The display section 13 is a function of displaying a customized printing screen during printing. The display section 13 also has a function of displaying an uncustomized printing screen during printing. A process in which the processor 10 performs display on the UI section 30 by the function of the display section 13 is called a displaying process, Application Pub ¶ [0032 and 0035].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2012/0140251  (published 07 June 2012) (Grodsky et al, hereinafter referred to as “Grodsky”) in view of 2017/0085731 (published 23 March 2017) (“Akuzawa”).
Note that Grodsky was provided by Applicant in the April 15, 2022 Information Disclosure Statement (IDS).
With respect to claim 1, Grodsky discloses a printing method (Para [0023}; Fig. 1 – document processing system/method …) comprising: 
a customizing step of receiving a customization instruction of an administrator and customizing a printing screen (Para [0041 and 0042]; Fig. 5 see at least element 500; wherein selecting modifications 505 at the queue level invokes a further printer user interface 510 as illustrated herein. The second interface would give the user the ability to select categorical menus 515 such as shortcuts, modification, home screen, and job manager …); 
a printing step of performing printing in response to reception of a printing start instruction (Para [0043]; wherein the user selects a print job to be printed – wherein extracting the information 714 control is passed to action 721 where modification is performed on certain segments or objects. Action 721 will perform deletion of selected information 723, adding information 726, or other processing as discussed with reference to modification processor 307 in FIG. 3. After modification, in action 728 a print image is formed that incorporates the modification of action 721. Action 728 forms an output/print image that is suitable for printing by a print engine …); and 
a displaying step of displaying the customized printing screen during the printing step (Para [0042]; displaying customized screen 605 during printing – wherein the print server interface 505 shows a drop down menu to customize screen layout 605, personalize shortcuts 610, and progress bar status 615. The print server interface 505 also provides individual panes that show the queues at a glance 620, drag/drop jobs 622, and completed/saved 625 print jobs. The user is able to select from the pane of the queues at a glance 620 individual print jobs that are to be subjected to modification processing …).
However, Grodsky fails to explicitly disclose wherein when an error occurs in the printing step and then the error is resolved and printing is resumed, in the displaying step, a display is performed by switching to an uncustomized printing screen during printing of a print job in which the error occurs or printing of a predetermined page after resuming printing.
Akuzawa, working in the same field of endeavor, recognizes this problem and teaches wherein when an error occurs in the printing step and then the error is resolved and printing is resumed (Para [0064]; wherein when the error recovery control module 215 has received a notification indicating an error state from the job management control module 214, it generates a screen for recovering from the error state. Then, the error recovery control module 215 requests the display-operation control module 201 to activate itself …), in the displaying step, a display is performed by switching to an uncustomized printing screen during printing of a print job in which the error occurs or printing of a predetermined page after resuming printing (Para [0064, 0073 and 0105]; wherein there are cases in which some sort of error (in the present example, an out-of-paper error) occurs during the execution of the copy job while the job execution dialogue 1420 is displayed by the copy control module 210. In such cases, the error recovery control module 215 that has detected a change in the job state generates an error recovery screen 1540 shown in FIG. 15A, for example, for recovering from the error, requests the display-operation control module 201 to activate itself, and displays the generated screen. Then, if a user completes the job by performing an operation to recover from the error or selects a job cancel button 1541, a transition is made to one of the custom menu screen 1401 shown in FIG. 14A and the copy screen 1410 shown in FIG. 14B. Here, one of these screens is decided on as a transition destination based on the settings configured on the custom menu screen 440 shown in FIG. 6B or the settings configured on the screen 1130 of “register with custom menu: settings at the time of calling” shown in FIG. 11A. …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Grodsky to apply when printing is resumed, switching to an uncustomized printing screen during printing of a print job in which the error occurs or printing of a predetermined page after resuming printing as taught by Akuzawa since doing so would have predictably and advantageously enables a setting of whether to return to the custom menu screen when a job that has been started by pressing a custom button is suspended due to an error or cancellation. This can prevent a situation in which a function serving as a source of the error cannot be identified due to an automatic return to the custom menu screen on the occurrence of the error (see at least Akuzawa, ¶ [0142]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, (drawn to a system) the proposed combination of Grodsky in view of Akuzawa, explained in the rejection of method claim 1 renders obvious the steps of the system of claim 2, because these steps occur in the operation of the method as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 2.
With respect to claim 3, (drawn to a computer-readable storage medium (CRM)) the proposed combination of Grodsky in view of Akuzawa, explained in the rejection of method claim 1 renders obvious the steps of the CRM of claim 3, because these steps occur in the operation of the method as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 3. Further Grodsky disclose a non-transitory computer-readable storage medium storing a control program (Para [0045])
Summary
Claims 1–3 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Morata (2017/0118373)
Describes a facsimile apparatus for controlling the transmitting apparatus. The apparatus for allowing coexistence of a report output setting that serves as a common setting for multiple transmission jobs and a report output setting that serves as an individual setting for a specific transmission job.
Kubpta (2017/0078525)
Describes an image processing apparatus e.g. multi-function peripheral and printer such as single function printer and laser beam printer, for acquiring print data and image on a sheet. The apparatus generates an image even when printing is performed using inverted print data, so that printed matter as desired by a user is obtained while reducing load on image generation to reduce waiting time of the user, thus improving speed of execution of print processing.
Sekine (2019/0310809)
Describes a printing apparatus comprises a reception unit to receive a print job. An execution unit execute the printing of print job received by the reception unit. The execution unit is configured to execute cancelation for automatically canceling printing of the print job received by the reception unit based on a state in which a predetermined interruption of printing the print job remains unsolved continues for a predetermined time or longer. A notification unit notify a user or an external apparatus communicating with the printing apparatus of information indicating that the printing apparatus is currently in a state in which a print job to be newly received by the reception unit is automatically canceled by the cancellation.
Miyata (2022/0027098)
Describes an image forming apparatus, such as a printer. The image forming apparatus comprises a registration unit that is configured to register an address at which image data to be printed is stored, where acquisition unit accesses the registered address to acquire the image data, and thus enables to allow the user to set a schedule for performing printing at a specified time on a specified day of the week. 

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672